Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.

Response to Amendment
Applicants’ amendment of the claims, filed on 08/26/2021, in response to the rejection of claims 1-20 from the final office action, mailed on 05/26/2020, by amending claims 1, 4, 15, is acknowledged and will be addressed below.

Claim Objections
Claims are objected to because of the following informalities:
(1) The “heater plate” in “wherein heater plate includes a heater” of Claim 1 should be “the heater plate”. It is appeared in the previous amendment, but is not shown in the current amendment.

Appropriate correction is required.

Claim interpretation
(1) In regards to the “wherein the heater plate forces all gas introduced into the inner volume to flow around the heater plate from an upper surface of the heater plate, to a radially outermost sidewall of the heater plate, then between a lower surface of the heater plate and the gas distribution plate” of Claim 1;
The “forces all gas introduced into the inner volume to flow around the heater plate…” is a functional result caused by use of a plate. Because when a plate is provide in a gas flow path, the gas intrinsically flows around surfaces of the plate. Consequently, when a prior art teaches a plate in a gas flow path, it is sufficient to meet the limitation.

(2) In regards to the “wherein the holder is formed of an electrically conductive material having a thermal conductivity less than about 30 W/m·K” of claim 3,
The claim defines a material property, so it is determined by depending what material is used for each of the holder and the gas distribution plate.
Applicants’ specification discloses “the holder 152 may be formed of an austenitic nickel-chromium-based superalloy such as, for example, INCONEL 625®. In some embodiments, the holder 152 may alternatively be formed of stainless steel or a nickel alloy”, see the paragraph [0021] of the published instant application.
Consequently, when an apparatus of a prior art teaches the applicants’ materials for the holder, the material will be considered to have same property.

Claim Rejections - 35 USC § 103

Claims 1-4, 6, 8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 20040118519, hereafter ‘519) in view of White et al. (US 20050183827, hereafter ‘827) and Faguet (US 20080241377 A1, hereafter ‘377).
Regarding to Claim 1, ‘519 teaches:
Apparatus for distributing gases (abstract, note Fig. 4 shows plural gas flow passages in a plate, which form a shower shape gas distribution, the claimed “A showerhead assembly”);
A gas distribution plate 438 ([0022], the claimed “comprising: a gas distribution plate having a plurality of apertures”);
The mounting plate 426 has a center hole 446 to allow passage of the gas delivery tube 410 ([0024], the claimed “a top plate having a central opening disposed opposite the gas distribution plate”);
Fig. 4 clearly shows the gas distribution plate 438 has a vertically standing edge wall portion, and the wall portion has flanges in both lower and upper positions of the wall, see also rim 462, further, the wall intrinsically has a wall thickness (the claimed “a holder having a wall, a flange extending radially inwardly from a lower portion of the wall and coupled to the gas distribution plate, and a flange extending radially outwardly from an upper portion of the wall and coupled to the top plate, wherein the wall has a thickness”);
and wherein the gas distribution plate, the top plate, and the holder define an inner volume of the showerhead assembly”);
Disposed below the mounting plate 426 is a shield 475, which is coupled to the gas delivery tube 410 ([0024], note due to the shield coupled to the gas delivery tube disposed in a flow path, the gas intrinsically flows around all the outer surfaces of the shield plate combination, Further, Fig. 4 clearly shows all gas supplied into an entrance of the inner volume flows around the shield plate combination, the claimed “and a apparatus comprising a plate and a central shaft, the plate supported by the central shaft through the central opening of the top plate in a position disposed between and spaced apart from the gas distribution plate and the top plate, and wherein the plate forces all gas introduced into the inner volume to flow around the plate from an upper surface of the plate, to a radially outermost sidewall of the plate, then between a lower surface of the plate and the gas distribution plate”).

‘519 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) wherein the wall has a thickness between about 0.015 inches and about 0.2 inches,
(1B) and a heating apparatus comprising a heater plate and a central shaft, the heater plate supported by the central shaft through the central opening of the top plate in a position disposed between and spaced apart from the gas distribution plate and the top plate, and wherein the heater plate forces all gas introduced into the inner volume heater plate from an upper surface of the heater plate, to a radially outermost sidewall of the heater plate, then between a lower surface of the heater plate and the gas distribution plate.

‘827 is analogous art in the field of showerhead (title). ‘827 teaches making the hanger thin enough so that it has the desired low thermal conductivity. We recommend fabricating the hanger 70 of an aluminum sheet having a thickness of 3 mm or less, preferably 1 mm or less (Fig. 6, [0078], note 1 mm is 0.039 inch).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a wall thickness less than 1 mm, for instance, between about 0.015 inches and about 0.2 inches, as the wall thickness of ‘519 (this combination reads into the limitation of 1A), for the purpose of interposing a maximized a high thermal impedance, as taught by ‘827, and/or since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art, see MPEP 2144.05.

‘377 is analogous art in the field of processing system (abstract). ‘377 teaches one or more heating elements can be formed within any component of the gas distribution system 300 including, for example, the housing 340, the gas distribution plate 341 and the intermediate gas distribution plate 360 (Fig. 4B, [0054]).



Regarding to Claim 2,
Fig. 4 of ‘519 shows the lower flange portion of the hanger wall can be interpreted to be coupled to a lower surface of the gas distribution plate 438, for instance, see coupling of the diffuser plate (or distribution plate) 258 and hanger plate 260 of the previously cited reference US 20060228490, Fig. 3A, [0020]. Thus, the coupling clearly reads into the all claimed “wherein the flange extending radially inwardly of the holder is coupled to an surface of the gas distribution plate” of Claim 2, except the “upper”.

However, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged the lower flange portion of the hanger wall of ‘519, such that it is coupled to an upper surface, since it has been held that rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04.

The examiner responses MPEP clearly guides making a single unitary member to be separable or making plural pieces to be integral is an obvious matter, see MPEP 2144.04, and also [0020] of the previously cited reference US 20060228490, thus making the hanger wall portion of ‘519 having flanges to be separable, then rearranging the position merely involves routine skill in the art.

Regarding to Claim 3,
‘519 further teaches the gas distribution plate 438 may be fabricated from a conductive material, such as aluminum ([0026], thus hanger wall portion of the gas distribution plate 438 is also formed of an electrically conductive material).
Further, ‘827 teaches Such thermal impedance can be maximized by making the hanger very thin or by fabricating the hanger of a material having a low thermal conductivity such as stainless steel, which has a lower thermal conductivity than most other electrical conductors suitable for use inside a plasma chamber ([0078]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed the hanger wall portion of ‘519 with stainless steel, for the purpose of maximizing thermal impedance, as taught by ‘827, and/or for its suitability as the hanger material with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07 (this reads into the 

Regarding to Claim 4, ‘519 teaches:
The CVD apparatus 100 has electrically grounded external walls 106, an internal wall 108, and a gas distribution assembly 110, which concurrently define a first chamber 102 and a second chamber 104 (Fig. 1, [0016], the claimed “A substrate processing chamber, comprising: a chamber body”);
The mounting plate 426 has a center hole 446 to allow passage of the gas delivery tube 410 ([0024], the claimed “a top plate disposed above the chamber body to define an interior volume within the chamber body and the top plate”);
The pedestal 114 is configured to support a substrate 116 ([0016], note ‘519 teaches a substrate support, but is silent about a temperature controlled support, however, the temperature controlled support is commonly known feature in the substrate processing art, for instance, see “A temperature controlled substrate support assembly 238, and encapsulates at least one embedded heater 232” of the previously cited reference US 20060228490, Fig. 3, [0012], therefore, it is obvious that the pedestal of ‘519 has a heater for the purpose of temperature control of the substrate, the claimed “a substrate support disposed in a lower portion of the interior volume, wherein the substrate support includes a first heater”);
A gas distribution plate 438 ([0022], the claimed “a gas distribution plate having a plurality of apertures and disposed in an upper portion of the interior volume opposite the substrate support”);
wherein the top plate and the gas distribution plate at least partially define an inner volume of a showerhead assembly”);
Disposed below the mounting plate 426 is a shield 475, which is coupled to the gas delivery tube 410 ([0024], note due to the shield coupled to the gas delivery tube disposed in a flow path, the gas intrinsically flows around all the outer surfaces of the shield plate combination, Further, Fig. 4 clearly shows all gas supplied into an entrance of the inner volume flows around the shield plate combination, the claimed “and a apparatus comprising a plate and a central shaft, the plate supported by the central shaft through a central opening of the top plate, wherein the plate is disposed between and spaced apart from the gas distribution plate and the top plate such that all gases introduced into the inner volume of the showerhead assembly flow from above the plate, around the plate along an outermost sidewall of the plate, and beneath the plate into the gas distribution plate”).

‘519 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 4: and a heating apparatus comprising a heater plate and a central shaft, the heater plate supported by the central shaft through a central opening of the top plate and having a second heater, wherein the heater plate is disposed between and spaced apart from the gas distribution plate and the top plate such that all gases introduced into the inner volume of the showerhead assembly flow from above the heater plate, around the heater plate along an outermost sidewall of the heater plate, and beneath the heater plate into the gas distribution plate.

The teaching of the “heater” was discussed in the limitation of 1B of the claim 1 rejection above with ‘377, therefore, it is rejected for substantially the same reason.

Regarding to Claim 6,
Fig. 4 of ‘519 shows the gas distribution plate 438 has a vertically standing edge wall portion, and the wall portion has flanges in both lower and upper positions of the wall, see also rim 462 (the claimed “further comprising: a holder having a wall, a flange extending radially inwardly from a lower portion of the wall and coupled to the gas distribution plate, and a flange extending radially outwardly from an upper portion of the wall and disposed between the chamber body and the top plate”).

Regarding to Claim 8,
‘519 further teaches the mounting plate 426 is fabricated from a conductive material, such as aluminum. An RF coupling tab 222 couples the mounting plate 426 of the first and second gas boxes 208 and 210 to the RF source 118. The RF power is coupled through the mounting plate 426 to the gas distribution plate 438 ([0022], the claimed “further comprising: a radio frequency (RF) power source electrically coupled to the top plate to deliver RF energy to the substrate processing chamber, wherein the top plate is formed of an electrically conductive material”).

Regarding to Claim 10,


Regarding to Claim 14,
Because a heater intrinsically has a heating zone to be heated, the first and second heaters of ‘519 has one or more heating zone (the claimed “wherein the first heater includes one or more first heating zones, and wherein the second heater includes one or more second heating zones”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘827 and ‘377, as being applied to Claim 4 rejection above, further in view of Hsu et al. (US 20150111394, hereafter ‘394).
Regarding to Claim 5,
‘519, ‘827 and ‘377 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 5: wherein a lower surface of the top plate includes a tapered portion that extends upward and radially inward from an outer edge of the top plate towards an inner edge of the top plate, and wherein the lower surface includes a horizontal portion that extends horizontally outward from the outer edge to an outer surface of the interior volume.

‘394 is analogous art in the field of substrate processing (abstract). Fig. 1 of ‘394 shows the lid 170 has a tapered portion and horizontal portion.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed a tapered portion on the mounting plate of ‘519, for the purpose of improving gas dispersion from a center to an edge.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘827 and ‘377, as being applied to Claim 6 rejection above, further in view of Lubomirsky et al. (US 20140209027, hereafter ‘027).
Regarding to Claims 7 and 9,
‘519 further teaches isolator 440 ([0022], the claimed “further comprising: an isolator ring disposed about the gas distribution plate”).

‘519, ‘827 and ‘377 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 7: and a washer ring disposed between the holder and the isolator ring to support the holder.
Claim 9: further comprising: an RF gasket disposed between the flange extending radially outwardly and the top plate to facilitate coupling of RF energy from the top plate, through the holder, and into the gas distribution plate.

‘027 is analogous art in the field of showerhead (title). ‘027 teaches the RF gaskets 108, 126 facilitate conductivity of RF power from, for example, an RF source to 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted clamp ring and RF gasket, between the mounting plate and the hanger wall portion of ‘519, for the purpose of facilitating conductivity of RF power, from the power source to the gas distribution plate assembly.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘827 and ‘377, as being applied to Claim 6 rejection above, further in view of Tsuei et al. (US 20040050492, hereafter ‘492).
Regarding to Claim 11,
Fig. 4 of ‘519 shows the mounting plate sits on atop flange of the hanger wall portion (the claimed “wherein the top plate, sits atop the flange extending radially outwardly of the holder”).

‘519, ‘827 and ‘377 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
 includes an annular channel having two adjacent annular legs on either side of the annular channel which sits atop the flange extending radially outwardly of the holder.

‘492 is analogous art in the field of processing chamber (title). ‘492 teaches the recesses 440 are designed to reduce the contact area between the gas box 50 and the flange portion 422, thereby minimizing heat transfer from the gas distribution plate 411 to the gas box 50 (Fig. 4B, [0031]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a recess on either lower surface of the mounting plate or upper surface of the hanger wall portion of ‘519, which are contacted each other, for the purpose of reducing contact area between two contacting parts, thereby minimizing heat transfer from one part to the other part.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘827 and ‘377, as being applied to Claim 4 rejection above, further in view of Or et al. (US 6364949, hereafter ‘949).
Regarding to Claim 12,
Fig. 4 of ‘519 shows a chamber wall portion is coupled to the isolator 440 (the claimed “further comprising: a lid plate disposed atop walls of the chamber body and configured to couple a chamber lid to the chamber body; and an isolator ring having a body, a first extending portion extending radially outwardly from an upper portion of the 

‘519, ‘827 and ‘377 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 12: and a second portion extending radially inwardly from a lower portion of the body, wherein the second portion is adjacent the gas distribution plate, and wherein a gap is disposed between the gas distribution plate and the second portion to accommodate thermal expansion of the gas distribution plate.

‘949 is analogous art in the field of CVD chamber (title). ‘949 teaches the isolator ring 152 generally includes an upper lip 238, a lower inner lip 239 (Figs. 8 and 11, lines 17-18 of col. 9), and a first gap 177 is formed between the isolator and the gas delivery assembly (lines 14-16 of col. 11).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the isolator of ‘519 to have a lip on a lower body and gap between the isolator and the and a gas distribution plate, for the purpose of minimizing the amount of diffusion of material into the gap which can result in the formation of conducting surfaces on the chamber components while also preventing arcing in the event that conducting surfaces are formed. Note, once a gap is provided, the gap is clearly capable of accommodating thermal expansion of the gas distribution plate.

Regarding to Claim 13,
As discussed in the claim 12 rejection above, a gap is provided. Further, the gas distribution plate 438 intrinsically experiences various thermal expansion at different temperatures, thus the gap is obviously changed depending on the temperature variation (this teaches all the limitations of claim 13, except the dimensions, in other words, it teaches the claimed “wherein the gap is between when the gas distribution plate is at maximum thermal expansion and when the gas distribution plate is at room temperature”, except the “about 0.4 inches” and “about 0.08 inches”).

‘949 further teaches an optimal gap is about 0.4 inches. However, more generally, the gap size is determined according to a particular application (lines 20-22 of col. 11, note the “gap size is determined according to a particular application” means the gap size is a result effective parameter, thus it is a variable control parameter depending on a particular application).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have be configured the gap, to be variable in a range from 0.04 to 0.08 inches depending on thermal expansion of the component at different temperatures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art, see MPEP 2144.05.

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘519 in view of ‘377 and ‘027.
Regarding to Claim 15, ‘519 teaches:
The CVD apparatus 100 has electrically grounded external walls 106, an internal wall 108, and a gas distribution assembly 110, which concurrently define a first chamber 102 and a second chamber 104 (Fig. 1, [0016], the claimed “A substrate processing chamber, comprising: a chamber body”);
The mounting plate 426 has a center hole 446 to allow passage of the gas delivery tube 410 ([0024]), and the mounting plate 426 is fabricated from a conductive material, such as aluminum ([0022], the claimed “an electrically conductive top plate disposed above the chamber body to define interior volume within the chamber body and the top plate”);
The pedestal 114 is configured to support a substrate 116 ([0016], note ‘519 teaches a substrate support, but is silent about a temperature controlled support, however, the temperature controlled support is commonly known feature in the substrate processing art, for instance, see “A temperature controlled substrate support assembly 238, and encapsulates at least one embedded heater 232” of the previously cited reference US 20060228490, Fig. 3, [0012], therefore, it is obvious that the pedestal of ‘519 has a heater for the purpose of temperature control of the substrate, the claimed “a substrate support disposed in a lower portion of the interior volume, wherein the substrate support includes a first heater”);
A gas distribution plate 438 ([0022], the claimed “a gas distribution plate disposed in an upper portion of the interior volume opposite the substrate support”);
wherein the top plate and the gas distribution plate at least partially define an inner volume of a showerhead assembly”);
Disposed below the mounting plate 426 is a shield 475, which is coupled to the gas delivery tube 410 ([0024], note due to the shield coupled to the gas delivery tube disposed in a flow path, the gas intrinsically flows around all the outer surfaces of the shield plate combination, Further, Fig. 4 clearly shows all gas supplied into an entrance of the inner volume flows around the shield plate combination, the claimed “and a apparatus, and disposed between and spaced apart from the gas distribution plate and the electrically conductive top plate such that all gases introduced into the inner volume of the showerhead assembly flow from above the apparatus, around the apparatus along an uppermost surface and an outermost sidewall of the apparatus, and beneath the apparatus into the gas distribution plate”);
Fig. 4 clearly shows the gas distribution plate 438 has a vertically standing edge wall portion, and the wall portion has flanges in both lower and upper positions of the wall, see also rim 462 (the claimed “a holder having a wall, a flange extending radially inwardly from a lower portion of the wall and coupled to the gas distribution plate, and a flange extending radially outwardly from an upper portion of the wall and disposed between the chamber body and the electrically conductive top plate”);
An RF coupling tab 222 couples the mounting plate 426 of the first and second gas boxes 208 and 210 to the RF source 118. The RF power is coupled through the mounting plate 426 to the gas distribution plate 438 ([0022], the claimed “to facilitate 

‘519 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 15: (15A) a heating apparatus having a second heater and disposed between and spaced apart from the gas distribution plate and the electrically conductive top plate such that all gases introduced into the inner volume of the showerhead assembly flow from above the heating apparatus, around the heating apparatus along an uppermost surface and an outermost sidewall of the heating apparatus, and beneath the heating apparatus into the gas distribution plate,
(15B) wherein the top plate includes an annular channel having two adjacent annular legs on either side of the annular channel which sits atop the flange extending radially outward of the holder, 
(15C) and an RF gasket disposed between the flange extending radially outwardly and the electrically conductive top plate to facilitate coupling of RF energy from the electrically conductive top plate, through the holder, and into the gas distribution plate.

The teaching of the “heater” apparatus of the limitation of 15A was discussed in the limitation of 1B of the claim 1 rejection above with ‘377, therefore, it is rejected for substantially the same reason.
The teaching of the limitation of 15B was discussed in the claim 11 rejection above with ‘492, therefore, it is rejected for substantially the same reason.


Regarding to Claim 16,
As discussed in the claims 4 and 14 rejection above, the pedestal has embedded heater (note it is well-known in the art that the embedded heater in the substrate support is a resistive heater element), and ‘377 teaches the one or more heating elements comprise a resistive heating element, Further, a heater intrinsically has a heating zone to be heated (the claimed “wherein the first heater includes one or more first resistive heater elements or one or more first heating lamps, and wherein the second heater includes one or more second resistive heater elements or one or more second heating lamps”).

Regarding to Claim 18,
Claim 18 is rejected for substantially the same reason as the claim 2 rejection above.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘377 and ‘027, as being applied to Claim 15 rejection above, further in view of ‘827.
Regarding to Claims 17 and 20,
Claims 17 and 20 are rejected for substantially the same reason as the limitation 1A of claim 1 rejection and also the claim 3 rejection above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘519, ‘377 and ‘027, as being applied to Claim 15 rejection above, further in view of ‘492.
Regarding to Claim 19,
Claim 19 is rejected for substantially the same reason as the claim 7 rejection above.

Response to Arguments
Applicants’ arguments filed on 08/26/2021 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of independent Claims, the applicants merely argue that independent claims have been amended to render the subject rejection moot, because the combination of the cited arts fails to teach or suggest the amended claim 1, see 1st paragraph of page 8.
This argument is found not persuasive.
The examiner maintains, the cited references clearly teach the feature of the amended independent claims, as discussed in the claim rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/AIDEN LEE/           Primary Examiner, Art Unit 1718